Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-18 have been examined. Claims 2-12, 16-18 have been amended. Claims 19- 20 have been added. Claim 1 has been canceled. 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sperduti et al. (US. 20050234778A1) in view of Homes et al (EP2956754A1 hereinafter Holmes ) and further in view of Johnson et al. (US. 20090089092A1 hereinafter Johnson) 

With respect to claim 2, the combined art teaches the system of claim 19, wherein the label or the token comprises one of a medication label, a fob, a magnetic strip, a barcode, or a smart chip (‘778; Para 0014, Para 0037, Para 0098, Para 0142).. 

With respect to claim 3, the combined art teaches the system of claim 19, wherein the information further comprises a security code and a payment data (‘511; Para 0091). 

With respect to claim 4, the combined art teaches the system of claim 1, wherein the software is further adapted to displaying using the display device an interactive menu including displaying at least some of the information (‘778; Para 0144: risk of error during the additional manipulation).. 

With respect to claim 5, the combined art teaches the system of claim 4, wherein the software is further adapted to displaying using the display device an interactive menu including displaying the result of a selection of the medical item (‘778; Para 0144: risk of error during the additional manipulation)..  

With respect to claim 6, the combined art teaches the system of claim 19, wherein the token includes an RFID chip or a contact-based smart chip adhered or affixed to the medical item or detachably connected to the medical item (‘778; Para 0045).. 

With respect to claim 7, the combined art teaches the system of claim 19, wherein the information portion of the label is a magnetic strip and the communications portion of the electronic device is a magnetic strip reader, or the information portion of the label is a barcode and the communications portion of the electronic device is a barcode reader (‘778; Para 0037). 

With respect to claim 8, the combined art teaches the system of claim 19, wherein the software is further adapted to communicating an information with a second electronic device or electronically connecting to a network (‘778; Para 0046). 

With respect to claim 9, the combined art teaches the system of claim 19, wherein the wearable device further comprises: one or more docking slots for receiving respective one or more modules selected from a module for storing the medical item and a module for containing the biometric sensor device for outputting the biometric data (‘778; Paras 0042, 0047). 

With respect to claim 10, the combined art teaches the system of claim 9, wherein the software is further adapted to sending the biometric data about the subject obtained from the biometric sensor to the remote healthcare provider and for receiving a communication from the remote healthcare provider containing an instruction for use of the medical item, a specific therapy for the subject, or a medicine prescription (‘778; Para 0122). 


With respect to claim 11, Sperduti teaches an apparatus comprising: 

a label or a token directly or indirectly attached to and detachable from the medical item, wherein the label is electronically or digitally programmed and readable at the specific concurrent immediate point in time and is adapted to being reprogrammable at a future point in time, and wherein the token comprises one or more of a QR code, a magnetic stripe, or a computer chip, wherein the label or the token includes an information portion for providing information at least identifying the medical item, instructions for future use of the where it is dispensed medical item, the subject, a medication data, or a combination thereof, (‘778; Para 0098: FIG. 2A illustrates exemplary embodiments of an RFID tag or SmartCard comprising a plurality of technologies and of readers useful in applications of the invention. As shown in FIG. 2A, an RFID tag/Smartcard 210 and a reader 110, 230, 240 for such a tag can comprise any one or more of barcodes 214, including 1 and 2 dimensional barcodes, information encoded in magnetic stripes or magnetic ink 218, such as information recorded on swipe cards such as credit and debit cards and information printed on bank checks, biometric information 216, such as a fingerprint, a facial image, a retinal scan, or a voiceprint (whether in visible form, such as a facial image, or in encoded form, such as a retinal scan or voiceprint), an embodiment of RFID technology in any of its forms, illustrated in FIG. 2A by an antenna 212, and Smartcard technology, using at least two electrical contacts 213, 213′.; Para 0131: the data contained in the memory of includes medical information such as allergies or specific medical conditions, security information such as access codes or biometric information such as fingerprint or iris scan information, etc.; Para 0139: FIG. 8D, a RFID information and access tag 816 is included in a bracelet 816 a, a ring 816 b, or a similar portable item conveniently attachable to a person, such as a wristwatch, a belt, a necklace, or an article of clothing. In a medical environment, the bracelet 816 a can be interrogated by a health professional wishing to know the certain medical data. In an alternative embodiment, the bracelet 816 a includes an identifier that is used to access a local or a remote database, by for example wireless communication, for personal or medical records. In another embodiment related to the operation of medical devices, the RFID information and access tag 816 can be interrogated by a medicine dispensing apparatus prior to the provision of drugs to a patient. The data provided by the interrogation can be used to ensure that the proper medicine and dosage is being delivered to the appropriate patient, and to provide warnings about improper uses of medications or contraindications. Similarly, the bracelet can function as a medical alert bracelet so that if a patient in a hospital or elsewhere is incapacitated, primary medical information such as allergies and blood type can still be readily accessed); and
Sperduti does not, but Holmes teaches 
one or more docking slots for receiving respective one or more modules, wherein one of the one or more modules is configured for storing and dispensing a pre-prescribed medical item for ingesting or  injecting by a subject without the concurrent need for a live medical provider (‘754 ; Para 0525: includes a support structure 709 having a plurality of bays (or mounting stations). The plurality of bays is for docking the modules 701-706 to the support structure 709. The support structure 709, as illustrated, is a rack. ;  Para 8618: a module may be configured to automatically dispense prescription or other pharmaceutical drugs. The module may also have other components such as packet sealers and label printers that make packaging and dispensing drugs safe and effective. The module may be programmed remotely or in the device to automatically dispense drags based on real time diagnosis of biological sample, or any other algorithm or method that determines such need.), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to incorporate multi-analysis of Holmes into proximity transaction apparatus of Sperduti and the motivation is to provide resource schedule for dispensing medical item to the patient needed.
Johnson teaches 
wherein the medical item is one not previous needed for use by the subject but is pre-prescribed and provided to the subject up to two years in advance of it being anticipated to be needed as a therapy by the subject at a specific concurrent immediate point in time, wherein the medical item is predicted to be needed based on a statistical level of likelihood that the therapy will be needed within  1-24 months at the specific concurrent immediate point of time using one or more of a present biometric data about the subject or an environmental factor in order to provide real in time therapy to the subject at the time a diagnosis in the future indicates that subject is in need of the medical item, (‘092; Abstract: identifying an availability of the series of resources to deliver the healthcare to each patient; calculating a predicted duration to deliver the healthcare to each patient; calculating a schedule including a block of time dependent on the predicted duration for each resource to deliver healthcare to the patient, the block of time including a start time and an end time; calculating a confidence level in the schedule, the confidence level including a probability that one or more of the resources will not be available for the block of time of the schedule or calculating a likelihood that one or more resources will be available for the block of time in the schedule; and outputting the schedule and the confidence level in the schedule for display; Para 0052: biometric reading required from the patient.);
means for obtaining the information from the label or token and for dispensing by a remote medical  provider the medical item to the subject ahead of the need for the medical item by the subject, instructions for future use of the medical item, and monitoring a use of the medical item by the subject after dispensing (‘092; Abstract: identifying an availability of the series of resources to deliver the healthcare to each patient; calculating a predicted duration to deliver the healthcare to each patient; calculating a schedule including a block of time dependent on the predicted duration for each resource to deliver healthcare to the patient, the block of time including a start time and an end time; calculating a likelihood that one or more resources will be available for the block of time in the schedule; and outputting the schedule and the confidence level in the schedule for display construed as dispensing by a remote healthcare provider the medical item to the subject ahead of the need for the medical item by the subject; Para 0022: generally track or monitor availability of the resources 110 and available blocks of time in the schedule of the resources 110 associated with fluctuating demand and availability for the resources 110 construed as monitoring a use of the medical item by the subject after dispensing);. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to incorporate system of Sperduti/Holmes with the technique of schedule resources in delivery healthcare to a patient and the motivation is to provide resource schedule for dispensing medical item to the patient needed.
Claims 17 and 19 are rejected as the same reason with claim 11. 

With respect to claim 12, the combined art teaches the apparatus of claim 11, further comprising a communications device for receiving a signal generated by the remote medical provider (‘778; Para 0090).   

With respect to claim 13, the combined art teaches the apparatus of claim 11, wherein the statistical level of likelihood is calculated based on one or more of the biometric data, a name, an age, a gender, and a physical position of the subject in space (‘778; Paras 0035, 0042).. 

With respect to claim 14, the combined art teaches the apparatus of claim 11, wherein the information provided by the label or the token is electronically readable by an electronic device that transmits the information to a remote server (‘778; Para 0105). 

With respect to claim 15, the combined art teaches the apparatus of claim 11, wherein the anticipated future need is based on a statistical level of likelihood that the items will be needed within a period of 24 months (‘092; Para 0031: calculating duration).  

With respect to claim 16, the combined art teaches the apparatus of claim 11, wherein the software is further adapted to causing the storing in at least the electronic record of the cumulative count of the physical tap or the use of the item. (‘092; Para 0063)

With respect to claim 18, the combined art teaches the system of claim 17, wherein the statistical level of likelihood that the one or more medical items will be needed at a future point of time is based on one or more of a biometric data about the subject or an environmental factor (‘092; Para 0028).

With respect to claim 20 , the combined art art teaches the system of claim 19, further comprising a printer for creating the labels or the tokens (‘778; Paras 0039, 0136).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686